Judgment modified so as to provide that defendant Christopher J. Moore be given credit for the services rendered by him in connection with the management of the Fernhurst place property as well as for his services in connection with the Jamaica avenue property; that defendants Christopher J. Moore and Florence S. Moore be given credit for the $7,000 admittedly received by plaintiff in connection with the transaction complained of, and that they be credited also with the $2,050 mortgage which plaintiff received from the Hensel transaction; that defendant Florence S. Moore be given credit for the value of the two lots upon which the Fernhurst place properties were constructed, and that items (c), (d) and (e) be stricken from the judgment and from conclusion of law No. 11 as subjects of the accounting, since they are not involved in this litigation. As so modified the judgment is unanimously affirmed, without costs. New findings will be made in order to carry out the foregoing directions. Present ■ — ■ Lazansky, P. J., Young, Kapper, Hagarty and Seudder, JJ. Settle order on notice.